
	

113 HR 884 IH: Members of Congress Tax Accountability Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 884
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require Members of Congress to disclose delinquent tax
		  liability and to require an ethics inquiry into, and the garnishment of the
		  wages of, a Member with Federal tax liability.
	
	
		1.Short titleThis Act may be cited as the
			 Members of Congress Tax Accountability Act of
			 2013.
		2.Amendment to the
			 Ethics in Government Act of 1978
			(a)In
			 generalSection 102(a) of the
			 Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the
			 end the following:
				
					(9)(A)For individuals
				described in section 101(f)(9), the amount of any delinquent tax liability owed
				to the United States or any State or local government entity.
						(B)In this paragraph, the term
				delinquent tax liability means any tax liability which has been
				assessed and with respect to which all judicial and administrative remedies
				have been exhausted, or have
				lapsed.
						.
			(b)Inclusion in
			 reportSection 102(b)(1)(A) of the Ethics in Government Act of
			 1978 (5 U.S.C. App.) is amended by striking paragraph (1) and
			 inserting paragraphs (1) and (9).
			3.Ethics
			 inquiryIf a Member of
			 Congress reports a delinquent tax liability on the Member’s annual disclosure
			 form required under section 102(a)(9) of the Ethics in Government Act of 1978
			 (as added by section 2), the appropriate congressional ethics committee shall
			 immediately open an inquiry into the tax delinquency of that Member for
			 purposes of—
			(1)determining the
			 total delinquent tax liability of the Member;
			(2)determining the
			 reason the Member has incurred a delinquent tax liability;
			(3)determining
			 whether the Member has a plan to eliminate such delinquent tax liability;
			 and
			(4)determining
			 whether such delinquent tax liability has reflected poorly on Congress.
			4.Federal tax
			 liabilityA Member of Congress
			 who discloses a delinquent tax liability under section 102(a)(9) of the Ethics
			 in Government Act of 1978 (as added by section 2) shall, not later than 30
			 calendar days after filing the form, arrange with the Secretary of the Senate
			 or the Chief Administrative Officer of the House of Representatives, as
			 appropriate, and the Internal Revenue Service to have the Member’s salary
			 reduced by an amount appropriate to pay the taxes owed to the United States
			 within a reasonable time period.
		5.Member of
			 congress definedIn this Act,
			 the term Member of Congress means a Senator or a Representative
			 in, or Delegate or Resident Commissioner to, the Congress.
		
